Citation Nr: 1012796	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from April 1992 to 
February 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This matter was before the Board in April 2009, at which 
time the Board remanded it for further development.  The 
case has been returned to the Board for further appellate 
consideration.  The Board finds that the RO substantially 
complied with the April 2009 remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  Resolving all doubt in her favor, the Veteran has PTSD 
that is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(4) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's claim for 
service connection for PTSD, the Board concludes that the 
law does not preclude it from adjudicating this portion of 
the Veteran's claim.  The Board is taking action favorable 
to the Veteran by granting the claim.  A decision at this 
point poses no risk of prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The agency of original 
jurisdiction (AOJ) will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II.  Service Connection - PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In addition to the general requirements for service 
connection, service connection for PTSD requires: (1) 
medical evidence diagnosing this disability in accordance 
with 38 C.F.R. § 4.125(a); (2) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2009).  If the diagnosis of a mental disorder does 
not conform to Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV) or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2009).

For the in-service stressor, if the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2) (2009).

For a claim based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor. 38 C.F.R. 
§ 3.304(f)(4) (2009). "Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy." Id.  Additionally, VA may submit evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that 
a personal assault occurred.  Id.

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of their personal knowledge.  See also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
the facts or circumstances and conveys matters that can be 
observed and described by a lay person).  The Board is 
charged with the duty 


to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).

The Veteran is claiming entitlement to service connection 
for PTSD due to personal assault during military service.  
Service connection for PTSD requires that there be a current 
diagnosis of PTSD and a medical nexus between current 
symptoms and an in-service stressor.  See 38 C.F.R. § 
3.304(f).  In this case, the evidence reflects that the 
Veteran has a current diagnosis of PTSD aggravated by in- 
service sexual trauma.  The Board finds that this evidence 
satisfies the requirements that there be a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125, and competent medical 
evidence linking the diagnosis to an in-service stressor.  
The only remaining question is whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred.

The Veteran notes, in her response to the PTSD 
questionnaire, that she never told anyone about the sexual 
assault incident in service, until seeking help at the VA, 
because she was afraid and ashamed and she thought she would 
get in trouble because she was married.  In addition, during 
her VA medical examination for PTSD in March 2004 she 
reported to the medical examiner that she never disclosed 
the sexual assault incident to anyone.  She stated that she 
was humiliated and feared damaging her marriage and ending 
her military career.  The examiner rendered a diagnosis 
under Axis I of chronic and severe PTSD.  The examiner 
commented that "...the incident in the Army was the final 
aggravating factor that has caused [the Veteran] to become a 
very dysfunctional human being who at this point in her 
life, is incapable of interacting with males, and who is 
socially isolated in the extreme because of her own very low 
self-concept."

In a June 2004 medical opinion signed by two VA medical 
professionals, it is noted that the Veteran reported the 
details of the in-service sexual assault to three of the 
professionals on the medical staff and all of them concurred 
that the Veteran's story was credible and consistent with 
her symptoms of PTSD.  It was further noted that the 
Veteran's reports are congruent with situational variables 
associated with rape in the military and she continues to 
re-experience the events, is avoidant and is triggered by 
events, people and environments, which remind her of her 
experiences.  

The Veteran has also proffered the written statement of her 
stepmother dated in June 2008 that describes various 
behavioral changes in the Veteran during and after her 
military service.  The stepmother noted that the Veteran 
called her (the stepmother) and the Veteran's father and 
said that she was hurt and would be coming home on a 
discharge.  It was further noted that during the Veteran's 
discharge she was distant, she would not call home 
frequently and her letters came to a stop.  The Veteran's 
stepmother noted further that after the Veteran's discharge 
from service she was very moody and quiet and not herself, 
she began using drugs, she was evicted from several of her 
homes, she was sent to jail and was having marital problems.  

Pursuant to the Board remand the Veteran was afforded a VA 
examination in July 2009.  The examiner noted review of the 
claims folder, medical records, and the letter from the 
Veteran's stepmother.  In commenting on the letter from the 
Veteran's stepmother, the examiner stated that the letter 
very clearly outlines behavioral changes that were observed 
subsequent to the Veteran's time in the military with the 
timeline specifically noting concerning changes subsequent 
to the Veteran's discharge.  The examiner's diagnostic 
impression was chronic and severe PTSD and moderate, 
recurrent major depressive disorder.  The examiner opined 
that the sexual assault the Veteran experienced while in the 
military is more likely than not the cause of her diagnosis 
of PTSD.  PTSD has clearly, significantly impaired her 
ability to establish healthy relationships and interfered in 
her ability to secure and retain employment.

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence is at least in equipoise and service 
connection for PTSD is warranted.  The Veteran is competent 
to relate her medical history and experiences.  Layno, 
supra.  The Veteran has been relatively consistent in 
reporting her stressor of the in-service personal assault.  
Although she did not report the personal assault incident in 
service or for sometime thereafter, she provided detailed 
consistent accounts of the incident in PTSD questionnaires 
dated in September 2003 and February 2004.  She also 
reported it in March 2004 to a VA examiner; and in June 2004 
to VA medical professionals who found her report of the 
incident to be credible.  

The Veteran's stepmother is also competent to relate what 
she observed.  Her description of behavioral changes in the 
Veteran constitutes credible evidence as is indicated in the 
July 2009 VA examination report.  Evidence from sources 
other than service records are to be considered in in-
service personal assault cases under 38 C.F.R. § 
3.304(f)(4).  The Board finds corroborative evidence for the 
Veteran's claimed stressor occurred.

The March 2004 and July 2009 VA examination reports provide 
a diagnosis of PTSD that conforms to the DSM-IV as well as 
evidence linking PTSD to the claimed in-service stressor.  
The examiner in 2009 reviewed the claims folder and other 
evidence and provided the opinion that the sexual assault 
the Veteran experienced while on active duty service is more 
likely than not the cause of her diagnosis of PTSD.  

As noted, the Veteran has been diagnosed with PTSD, which is 
linked to a corroborated stressor (a personal assault while 
in the service); therefore, resolving all doubt in the 
Veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds 
that the evidence of record is sufficient to support a 
finding of service connection for PTSD.  Accordingly, the 
Veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


